Citation Nr: 1420269	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.  

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II.  



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to August 1968 and from February 1970 to February 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Roanoke Virginia.  

The issue of entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure is remanded to the RO via the Appeals Management Center in Washington, DC.  .  


FINDINGS OF FACT

1.  The most recent denial of service connection for a skin disorder was in June 2007; the Veteran did not appeal the rating decision. 

2.  The evidence added to the record subsequent to the June 2007 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder.

3.  On August 24, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that the appeals concerning the claims of entitlement to increased ratings for posttraumatic stress disorder and diabetes mellitus be withdrawn.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for withdrawal of the appeals of entitlement to increased ratings for posttraumatic stress disorder and diabetes mellitus by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Skin Disorder

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a skin disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Moreover, service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In April 1987, the Veteran submitted his original claim for service connection for a skin disorder.  He wrote that he had rashes on his body which he thought was due to herbicide exposure.  He had sores that would not heal.  In June 1987, the RO denied service connection for a skin condition claimed as due to herbicides.  The RO determined that the service treatment records were negative for evidence of a skin disorder.  The Veteran was notified of the June 1987 rating decision via correspondence dated the same month.  He did not appeal the denial of service connection for a skin disorder and this decision is final.  38 U.S.C.A. § 7105.  

Thereafter, the Veteran submitted additional claims of entitlement to service connection for a skin disorder and these claims were denied by the RO in May 1988, April 1994 and June 2007.  He was informed of these decisions via correspondence dated in June 1988, April 1994 and in July 2007 respectively.  He did not appeal any of these decisions and they are final.  38 U.S.C.A. § 7105.  In March 2011, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.  

The pertinent evidence of record at the time of the last final denial of service connection for a skin disorder in June 2007 consists of service treatment records, VA clinical records, and reports of VA examinations.  The service treatment records were silent as to any chronic skin disorders.  In November 1982, the Veteran sought treatment for skin complaints which appeared to be diagnosed as irritated papules.  In August 1983, the Veteran sought treatment for a mole.  It was later diagnosed as being a benign nevus.  The only other evidence of skin complaints reported in the service treatment records was the Report of Medical History the completed at the time of his separation examination in July 1986.  At that time, the Veteran indicated that he did not know if he had or had had a skin disease.  The document was annotated with the notation "? agent orange dermatitis." 

A January 2007 VA clinical record reveals the Veteran reported he was exposed to Agent Orange on at least three occasions.  He stated that his skin problems on his lower arms began while he was in Vietnam.  Physical examination was conducted which revealed multiple areas of scarring and loss of pigmentation.  No diagnosis was made.  

The RO's June 2007 rating decision found that the Veteran had not submitted evidence which demonstrated that he had a skin disorder and evidence which linked the skin disorder to the Veteran's active duty service to include exposure to herbicides.  

The pertinent evidence added to the record subsequent to the June 2007 rating decision which denied service connection for a skin disorder consists of VA clinical records and testimony and statements from the Veteran and his spouse.  The Board finds that this evidence satisfies the definition of new and material evidence.  

A May 2007 VA clinical record includes diagnosis of chloracne.  A June 2010 VA clinical record includes assessments of chloracne and dermatitis on the forearms, with secondary infections.  The report of a May 2011 VA diabetes mellitus examination reveals that the Veteran's arms had patchy hypopigmentation and scarring over the extensor surfaces.  There was scarring, with pitting on the back.  In May 2012, the Veteran was informed that a recent biopsy revealed pseudo-epitheliomatous hyperplasia on the right forearm.  The clinician noted that the disorder was a harmless thickening of the skin and the diagnosis was benign.  

The Veteran testified before the Board in August 2012 that his skin problem began after he came back from Vietnam.  He was treated by his private doctor at the time.  The Veteran's spouse submitted a statement that she knew of the Veteran's skin problems, to include sores on his arms, since the Spring of 1969.  

The Board finds that the VA clinical records, the Veteran's testimony, and his spouse's statements are new and material evidence.  The VA clinical records document the presence of a skin disorder which was not of record at the time of the prior final denial and was cited as one of the reasons for the denial.  Additionally, the Veteran and his spouse's statements that he had had skin problems since discharge, and that the Veteran's spouse had witnessed the continuity of the skin problems since active duty provides lay evidence between the current skin disorder or disorders and the Veteran's active duty service.  The Board finds this evidence was new as it was not of record at the time of the prior final denial and that it is material in that it tends to establish a previously unestablished fact, that the Veteran currently has a skin disorder which may have existed continuously since discharge.  Taken together, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.  Prior to de novo adjudication of the reopened claim, additional evidentiary development is required which is addressed below in the remand portion of this decision.  

Post Traumatic Stress and Diabetes Mellitus, Type II

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran requested that his appeals concerning the claims regarding the issues of initial ratings for his service-connected posttraumatic stress disorder and diabetes mellitus, type II, be withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

New and material evidence having been submitted to reopen the claim of entitlement to service connection for a skin disorder is reopened, and to this extent only, the appeal is granted.  

The appeal for entitlement to initial rating in excess of 30 percent for posttraumatic stress disorder is dismissed.

The appeal for entitlement to initial rating in excess of 20 percent for diabetes mellitus, type II, is dismissed.


REMAND

The Veteran testified before the Board in August 2012, that he had received private treatment for his skin disorder.  No private health care records have been associated with the claims file.  Attempts should be made to obtain this evidence.  

The Veteran has presented lay evidence indicating that had a skin disorder during active duty, medical evidence that he currently has a skin disorder, and contends that his current skin disorder is linked to his exposure to herbicides, specifically Agent Orange.  VA is obliged to provide a VA medical examination when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran should be scheduled for a VA examination to determine the nature, extent and etiology of his claimed skin disorders.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all private medical records regarding his skin disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  
2.  Thereafter, the Veteran must be afforded the appropriate VA examinations to determine whether any currently or previously diagnosed skin disorder is related to his military service or to any incident therein, to include as due to herbicide exposure.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously7 diagnosed skin disorder is related to the Veteran's active duty service, or to any incident therein, to include as due to herbicide exposure

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


